Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-9-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species C1=claims 1, 7, 10-15, 17, 19 and 20 in the reply filed on 12-7-21 is acknowledged.  The traversal is on the ground(s) that “Species D=claims 1, 7, 18-20 as subcombinations that are not being obvious variants of each other”.  
This is not found persuasive because of following:
Species C1: Claims 1, 7, 19, 20 & 10-15, drawn to “the DSL system provides the one or more operational parameters to a DSL optimizer based on a first data collection procedure, and evaluating a DSL system performance once the DSL system is using the first data collection procedure; determining a second data collection procedure for the DSL system based on the evaluation of the DSL system performance; and adapting operation of the DSL system to use the second data collection procedure,” classified CPC H04L 41/0823; and 
Species D: Claims 1, 7, 19, 20 & 18, drawn to “providing a DSL device that accepts requests from a DSL management entity for providing data parameters measured at the DSL device; providing the timestamp and at least one of the one or more operational parameters as a readable data parameter of a modem; assigning a value to the readable data parameter to create an assigned data parameter value; assigning the timestamp to the readable data parameter; and sending to the DSL management entity the assigned value and the timestamp,” classified CPC H04L 24/10, which are distinct species and required different classifications and field of searches.  Also, DSL system in species C1 recites specific limitations as highlighted, e.g., collecting data procedure and evaluating performance of the DSL system to adjust DSL system using the evaluation, while species D recites specific limitations, as highlighted, e.g., a DSL device that accepts requests from a DSL management entity for providing data parameters measured at the DSL device; providing the timestamp and at least one of the one or more operational parameters as a readable data parameter of a modem; assigning a value to the readable data parameter to create an assigned value, assigning a timestamp to the readable data parameter, and sending the assigned value and timestamp to the DSL management entity.  In other words, species C1 operates without being a DSL device  performing to measure at DSL…, to provide the timestamp and one or more operational parameters as readable data parameter of a modem (e.g. client’s modem, emphasis added)…, to assign a value… to create an assigned data parameter, to assign a timestamp to the readable data parameter, and sending the assigned value and timestamp to the DSL management entity.
The requirement is still deemed proper and is therefore made FINAL.

Claims 2-6, 8-9, 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without prejudice in the reply filed on 12-7-21.

Claim Objections
Claims 17 and 20 are objected to because of the following informalities:  
Claim 17, line 2,
“CPE” should be labeled with its descriptive legends, therefore, “CPE” should be changed to --- Customer Premises Equipment (CPE) ---

Claim 20, line 7,
“one or more parameter” should be changed to 
--- one or more operational parameter---

Appropriate correction is required.

        Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 7, 10-15, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-14, 16, 18 and 20 of U.S. Patent No. 9,203,724 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1 & 20 merely broaden the scope of the patented claim 1 by eliminating “the first DSL system component performing a parameter read operation”; and rephrasing “any read parameter” to ---at least one of one or more operational parameters--- and the patented claim 1 does not explicitly the timestamp “that is associated with one or more operational parameter”.  However, since the patented claim 1 discloses “appending the timestamp to the operational parameters”, thus, it is inherent that the timestamp “is associated with one or more operational parameters” for knowing which operational parameters being appended the timestamps , and once appended, the operational parameters comprising the appended timestamps, emphasis added.  Likewise, Dependent Claims 7, 10-15, 17 & 19 merely broaden the scope of the patented claims 10-14, 16 & 18, respectively.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining .  
                                  
Claim Rejections - 35 USC § 102






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 7 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bulkowski (US 2004/0034875 A1).

Regarding Independent Claim 1. 
A method of operating a DSL system {Bulkowski (US 2004/0034875 A1): all numbers, e.g. 10, 12, 15-16 & 19, in Figs.1-2 except Client 11 & 13 in Figs.1-2}, the method comprising: 
in other words, server initially broadcasts announcement stream for an enhancement (e.g. VOD), and upon requesting the VOD from the server, the client confirming the broadcast enhancement of VOD, emphasis added; 

using at least one of the coordination event or the synchronizing event as a basis for a timestamp {Bulkowski: scheduler 10-Figs.1-2 appending timestamp, start and stop time, ¶0029 wherein the scheduler 10 is responsible for specifying to the broadcast data server 12 which data are to be placed on which output data streams at which times, e.g. time base jumps 10 seconds, ¶0074-¶0078} that is associated with one or more operational parameters (e.g., announcement items, TABLE 1 in ¶0093 wherein StartTime [e.g. time base jumps 10 seconds, ¶0074-¶0078], PauseTime, ResumeTime, KillTime, URL, PromptAcceptKey, TriggerURL, preloadURL, .etc) {Bulkowski: ¶0055-¶0058, ¶0063}; 
appending the timestamp to at least one of the one or more operational parameters {Bulkowski: scheduler 10-Figs.1-2 appending timestamp, start and stop time, ¶0029 wherein the scheduler 10 is responsible for specifying to the broadcast data server 12 which data are to be placed on which output data streams at which times}; and 
using the one or more operational parameters to operate the DSL system {Bulkowski: ¶0093 & Table 1 wherein PromptAcceptKey (Key on the client used to accept the prompt) and ¶0094}. 

Regarding Claim 7. The method of claim 1, implemented as at least part of an interface between a DSL management entity {Bulkowski: transmission mechanism 16-Figs.1-2;  at least one of the following: a CPE modem; a DSLAM; an ATU-C; an ATU-R; an VTU-O; an VTU-R; an xTU-C; an xTU-R; a remote terminal {Bulkowski: Client 11-Figs.1-2}; a line terminal; a Configuration Management System; an Element Management System; a modem; or a Network Management System.
	 
Regarding Claim 10. The method of claim 1, the DSL system provides the one or more operational parameters to a DSL optimizer based on a first data collection procedure {Bulkowski: ¶0029 wherein server 12 gathering  the data, often with the assistance of the content data server 15, scheduling the data so that they appear at the correct times on the output streams, and formatting the data in a way that is compatible with the transmission mechanism 16 {e.g. DSL optimizer}, e.g. MPEG transmission over a DSL connection, the data can be formatted as MPEG transport streams, but it can also be formatted as Internet Protocol IP packets in an IP based phone system, or as data to be inserted in the Vertical Blanking Interval (VBI) in an analog TV system, or in some other way appropriate to the transmission mechanism in which the invention is embodied}.                                                                                                                     

Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bulkowski (US 2004/0034875 A1) in view of Savoor (US 2006/0072722 A1).

Regarding Claim 11. With the same reasons as set forth in the method of claim 10, Bulkowski does not explicitly disclose: evaluating a DSL system performance once the DSL system is using the first data collection procedure; determining a second data collection procedure for the DSL system based on the evaluation of the DSL system performance; and adapting operation of the DSL system to use the second data collection procedure. 
However, in the same field of endeavor, Savoor (US 2006/0072722 A1) discloses evaluating a DSL system performance once the DSL system is using the first data collection procedure {Savoor: ¶0026-¶0029 & step 202-Fig.2 wherein the performance parameters are measured in real time at each DSL modem, e.g., DSL modem at the CO and the DSL modem at the residence and stored. The performance determining a second data collection procedure for the DSL system based on the evaluation of the DSL system performance {Savoor: step 204-Fig.2 & ¶0030-¶0031 wherein the performance parameters measured in step 202 are analyzed in order to make a number of determinations}; and adapting operation of the DSL system to use the second data collection procedure {Savoor: step 206-Fig.2 & ¶0032 wherein one or more of the control parameters, shown in Table 2-¶0027, are automatically adjusted to account for any observed deficiencies based on the collected values of the performance parameters}.  
Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to Savoor’s teaching to Bulkowski’s system with the motivation being “to promote statistical confidence”{Savoor: ¶0028}, “to maximize service performance”{Savoor: ¶0032}, and “to optimize TCP/IP performance and minimize signal latency in the presence of impulse noise”{Savoor: ¶0032}.

Regarding Claim 12. With the same reasons as set forth in the method of claim 11, wherein evaluating the DSL system performance comprises measuring a stability of the DSL system  {Savoor: steps 202-204 in Fig.2 & ¶0026-¶0029}, wherein measuring comprises measuring or collecting at least one or more performance parameter values {Savoor: ¶0028 wherein CV[t], ES[t], SES[t], SYMu[t] and SYMd[t] being measured in real time during an observation time period, see also other performance parameters listed in Table 1-¶0026 & Table 2-¶0027 which could be measured as well, emphasis added}. 
Regarding Claim 13. With the same reasons as set forth in the method of claim 12, wherein measuring the stability comprises at least one of measuring or collecting a value corresponding to at least one of the following: inter-arrival times inferred from time-stamping; data rate {Savoor: data rate-Table 1, ¶0027}; SNR margin; errors at various levels; line characteristics; latency path characteristics; downstream current data rate; upstream current data rate; downstream maximum attainable data rate; upstream maximum attainable data rate; retrain counts; downstream code violations; upstream code violations; downstream margins; or upstream margins. 

Regarding Claim 17. With the same reasons as set forth in the method of claim 1, the method further comprising: 
a DSL optimizer {Bulkowski: transmission mechanism 16-Figs.1-2, which is a VOD system consists of a VOD recorder 131, VOD storage device 133, and a VOD player 132 in Fig.3} providing to a CPE modem {Bulkowski: client 11-Figs.1-3} of the DSL system, via TCP/IP-based protocols {Bulkowski: data transmitted over the DSL connection between Server and Client being formatted as Internet Protocol IP packets, ¶0029}, at least one control parameter and the timestamp {Bulkowski: ¶0029 wherein a scheduler 10 is responsible for specifying to the broadcast data server 12 which data {e.g. control parameter as claimed} are to be placed on which output data streams at which times {e.g. time stamp as claimed}. The broadcast data server 12 is responsible for gathering the data, often with the assistance of the content data server 15, scheduling the data so that they appear at the correct times on the output data streams, 
the CPE modem {Bulkowski: Client 11-Figs.1-3} using the at least one control parameter {Bulkowski: “which data”-¶0029} at a time no later than the time indicated in the timestamp {Bulkowski: “which times”-¶0029}.
	Bulkowski does not 	explicitly disclose (1) Client 11-Figs.1-3 as a CPE modem.  
	However, in the same field of endeavor, Savoor (US 2006/0072722 A1) discloses ¶0014 wherein a digital subscriber line (DSL) network is provided and includes a first modem at a central office and a second modem at a remote site, e.g. DSL modem 138-Fig.1 at Residence 128-Fig.1 & ¶0019, see also DSL modem 152-Fig.1 at Business 142-Fig.1 & ¶0021, corresponding to (1).  
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply Savoor’s teaching to Bulkowski’s system with the motivation being to provide “modifying a provisionable service parameter associated with the DSL channel based on measured in-service performance parameters received from the first modem or the second modem”{Savoor: ¶0014}.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bulkowski (US 2004/0034875 A1 in view of Baigal (US 2007/0025341 A1).

Regarding Claim 19. With the same reasons as set forth in the method of claim 1, Bulkowski does not explicitly disclose wherein the one or more operational parameters are associated with at least one of G997.1 or TR-069.
Baigal (US 2007/0025341 A1) discloses 
wherein the one or more operational parameters are associated with at least one of G997.1 or TR-069 {Baigal: ¶0003-¶0004}.  
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply Baigal’s teaching to Bulkowski’s system with the motivation being to “encompass secure auto-configuration as well as other CPE management functions within a common framework”, and “provide the CPE device with the ability to provision at the time of initial connection to an access network, the ability to re-provision at any subsequent time, and also provide the CPE device with tools to manage the CPE-specific components of optional applications or services”{Baigal: ¶0003}.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rakib (US 2002/0031120 A1) discloses a system for wireless remote control of a gateway and ordering or invocation of services provided by a headend. The remote control includes a video display and user input device or keyboard and can decompress and display compressed streaming video in some embodiments. Some species of the remote control can act as web browsers, appliance control, TIVO function control, an IP telephony telephone, a cellular telephone and/or an MP3 player. In some embodiments, the gateway and/or headend can implement TIVO-like functions under control from a wireless remote of custom design or implemented on a Personal Digital Assistant {Figs.1-9}.


Wright (US 2009/0290852 A1) discloses methods and apparatus to detect a time-shift event associated with the presentation of media content. A disclosed system generates a first metering event representative of a first time period in which a program was continuously presented and a second metering event representative of a second time period in which a program was continuously presented. A time-shift detector receives the first and second metering events and calculates a presentation gap value 

Cioffi (US 8,009,665 B2, same assignee) discloses methods, techniques, computer program products, apparatus, devices, etc., used in connection with DSL Management Interfaces, significantly improve the management capabilities of a DSL network and/or improve testing relating to DSL equipment and services by permitting better control and operation of a DSL system, including implementation of timestamping for more accurate measurement, monitoring and control of a system. Timestamping further allows customized data collection techniques, where a DSL line can be measured or monitored at intervals whose frequency depends on the line's stability. Moreover, data parameter read and control parameter write operations are presented in conjunction with the use of timestamping. Also, control and operation of a DSL system is enhanced by implementing bit-loading that minimizes, eliminates or otherwise mitigates the amount by which the SNR margin per tone exceeds a maximum SNR margin quantity, where such bit-loading can be selected through an appropriate interface {Claims 1-19}.

Rhee (US 2006/0098725 A1, same assignee) discloses Estimates of a communication system configuration, such as a DSL system, are based on operational data collected from a network element management system, protocol, users and/or the like. The operational data collected from the system can include performance-



Cioffi (US 2014/0369480 A1, same assignee) discloses an apparatus comprises at least one vectoring engine and a cross-connect coupled to the vectoring engine. The cross-connect is to couple with each of a plurality of customer premises equipment (CPE) devices via a respective DSL loop. An interface is to receive instructions for the cross-connect to couple the vectoring engine to a nonoverlapping subset of the CPE devices via the respective DSL loops. The interface is further to receive instructions for the vectoring engine to apply vectoring to the DSL loop via which to couple one of the CPE devices to the cross-connect {Claims 1-33}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464